Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
This is in response to the application 16/802,417 filed on 02/26/2020. Claims 1-18 are pending; of which claims 1-18 are considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/26/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 

Reason for allowance
Claims 1-18 are allowed.
According to the Examiner’s interpretation of the invention, none of the prior arts of record cited below individually or in combination teach each and every claimed limitation of the current invention. This invention addresses a technique of varying voltage level within voltage threshold for a group of memory cells in a non-volatile memory for different executable processes such as read, write and random number generator within the non-volatile memory.
Following prior art is relevant to this application:
HANNA; Stephen) - Memory devices, particularly NVM devices, such as NAND flash devices, etc., can include arrays of multi-level memory cells. To program multi-level memory cells, a memory page buffer is stored with the value to be written to the memory cells. A first programming pulse is applied to the control gate of the memory cell at a voltage level that should not cause the threshold voltage of the memory cell to exceed the lowest threshold voltage of a target programmed data state of a multi-level memory cell. A read operation can then be performed to verify the threshold level to which the cell is programmed. If the cell is not programmed to the desired threshold voltage, an additional programming pulse, including optionally a higher voltage or longer length pulse, is applied and the threshold voltage is rechecked. This process is repeated until the read operation confirms that the memory cell is programmed to the desired threshold voltage.
Thus the prior art, when considered individually and in combination, do not teach or suggest the subject matter as recited by independent claims 1, 8 and 13, and thereby claims 1, 8 and 13 are considered allowable. The dependent claims which further limit claims 1, 8 and 13 also are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


/QUAZI FAROOQUI/
Primary Examiner, Art Unit 2491